PRESS RELEASE May 2, 2008 For Immediate Release For Further Information Contact: Michael W. Dosland President and Chief Executive Officer First Federal Bankshares, Inc. 329 Pierce Street, P.O. Box 897 Sioux City, IA51102 712.277.0222 FIRST FEDERAL BANKSHARES, INC. REPORTS NET LOSS IN FISCAL THIRD QUARTER AND SUSPENDS FISCAL FOURTH QUARTER DIVIDEND Sioux City, Iowa.First Federal Bankshares, Inc. (the “Company”) (Nasdaq Global Market: FFSX), the parent company of Vantus Bank (the “Bank”), recorded a net loss for the three months ended March 31, 2008, of $1.5 million or $0.47 per diluted share, compared to net income of $1.0 million, or $0.30 per diluted share for the three months ended March 31, 2007.For the nine months ended March 31, 2008, the Company recorded a net loss of $802,000, or $0.25 per diluted share, compared to net income of $2.4 million, or $0.72 per diluted share for the nine months ended March 31, 2007. Results of operations during the three months ended March 31, 2008, were negatively affected by a significant increase in the Company’s provision for loan losses for the period.Non-performing loans increased from $3.1 million or 0.72% of loans receivable at December 31, 2007, to $9.3 million or 2.24% of loans receivable at March 31, 2008.In addition, adversely classified assets (which include non-performing loans) increased from $8.5 million or 1.36% of total assets at December 31, 2007, to $14.2 million or 2.38% of total assets at March 31, 2008.Adversely classified assets consist of loans rated “Substandard”, “Doubtful”, or “Loss”, as well as foreclosed and repossessed assets.Loans rated “Special Mention” increased from $13.9 million at December 31, 2007, to $21.7 million at March 31, The increase in non-performing loans and adversely classified assets was primarily driven by four large loan relationships totaling $5.6 million, which defaulted during the quarter.Two of these loans totaling $3.5 million are in the renewable fuels industry and two totaling $2.1 million are in real estate development.As a result of these defaults, the loans were downgraded to “Substandard” and were placed on non-accrual.In addition to these loans, the Company downgraded to “Special Mention” a $6.1 million loan on a land development project and a $3.2 million loan to a clothing distributor that is secured by commercial real estate. In all of the instances cited in the preceding paragraph, management of the Company currently believes the estimated fair value of the collateral securing these loans exceeds the amounts due the Company.Accordingly, the Company does not anticipate a need for specific loss allowance on these relationships at this time, although there can be no assurances.However, in addition to the Company’s absolute level of classified assets, management’s assessment of current economic conditions and expectations for near-term losses are key components in the calculation of the Company’s allowance for loan losses.Changes in these assessments and/or expectations warranted an increase in certain subjective factors used in the Company’s computation of its allowance for loan loss.As a result of these developments, as well as 3 $380,000 specific loss allowance on an additional loan relationship discussed in the next paragraph, the Company recorded a provision for loan losses of approximately $2.7 million during the three months ended March 31, 2008, compared to $31,000 for the corresponding quarter in 2007.In addition, the Company recorded a loss of $171,000 as a result of the disposition of certain foreclosed real estate properties during the period.This amount has been included in other non-interest expense. In addition to the developments discussed in the previous paragraph, a $1.4 million loan to an out-of-market concrete pumping contractor deteriorated further during the quarter.Management now believes the probable outcome for this loan relationship will be the complete liquidation of the loan collateral to satisfy the amounts owed to the Company.Accordingly, during the quarter the Company increased its specific allowance on this loan relationship from $180,000 to $560,000 based on management’s current assessment of the value of the collateral.However, there can be no assurances that the Company will be able to liquidate the collateral for the value estimated by management. As a result of the developments described in the preceding paragraphs, the Company’s allowance for loan loss increased from $2.1 million or 0.47% of total loans at December 31, 2007, to $4.7 million or 1.13% of total loans at March 31, 2008.Although management believes that the Company’s present level of allowance for loan losses is adequate, there can be no assurance that future adjustments to the allowance will not be necessary, which could adversely affect the Company’s results of operations. Net interest income for the three-month period ended March 31, 2008, increased $0.1 million from $3.8 million for the three months ended March 31, 2007, to $3.9 million for the three months ended March 31, 2008.For the three months ended March 31, 2008, the Company’s net interest margin was 2.86% compared to 2.79% for the same period a year ago.The increase in margin was due to liability costs falling faster than the yield of the Company’s interest-earning assets.Asset yields decreased 20 basis points.Approximately half of this decrease was due to a decline in yields on the Company’s loan portfolio.The remaining decrease was related to the reversal of interest on loans that were placed on non-accrual during the period.During the most recent quarter, the Company’s cost of interest-bearing liabilities declined 40 basis points in response to overall decreases in market interest rates.The increase in margin was partially offset by a decrease in the Company’s average interest-earning assets.Average interest-earning assets decreased $7.0 million to $553.1 million during the most recent quarter compared to $560.1 million for the three months ended March 31, 2007. For the nine month period ended March 31, 2008, net interest income increased to $12.2 million compared to $11.8 million for the same period ended March 31, 2007.For the nine months endedMarch 31, 2008, the Company’s net interest margin remained at 2.93%.However, average interest-earning assets for the nine month period ended March 31, 2008, increased $15.9 million to $561.5 million compared to $545.7 million for the nine months ended March 31, 2007.The change was primarily due to increases in the Company’s investment portfolio. Non-interest income for the three months ended March 31, 2008 and 2007, totaled $1.4 million.
